Case 16-03235 Document 137-1 Filed in TXSB on 08/16/19 Page 1 of 13
Case 4:18-cv-01194 Document 6 Filed in TXSD on 02/20/19 Page 1 of 13

EXHIBIT A

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
NATASHA HILL, on behalf of §
Herself and all others situated, §
§
Plaintiffs, §
§
Vv. § Case No. 18-01194
§ Adversary No. 16-03235
ATLAS ACQUISITIONS, LLC, and §
AVI SCHILD §
§
Defendants §

JOINT MOTION FOR CONDITIONAL CERTIFICATION
AND PRELIMINARY APPROVAL OF CLASS ACTION

SETTLEMENT AGREEMENT AND BRIEF IN SUPPORT THEREOF

Plaintiff Natasha Hill and Defendants Atlas Acquisitions, LLC (“Atlas”) and Avi
Schild (“Schild”) jointly move the Court to certify Plaintiff conditionally as class
representative, certify Plaintiffs attorneys conditionally as class counsel,
approve a proposed settlement pursuant to Rule 23 of the Federal Rules of Civil
Procedure, and approve the proposed class notice, and in support of such motion
would respectfully show the following:

| 1. NATURE OF THE CASE

1.01. Plaintiff is an individual consumer in whose Chapter 13 bankruptcy
case Defendants filed proofs of claim that were executed by Schild on behalf of
Atlas. Plaintiff contends that Defendants’ proofs of claim did not comport with

the requirements of FED. R. BANKR. P. 3001 and that some of the claims they filed

pertained to a portfolio of payday loans that was purchased by Atlas but which

 

 
Case 16-03235 Document 137-1 Filed in TXSB on 08/16/19 Page 2 of 13
Case 4:18-cv-01194 Document 6 Filed in TXSD on 02/20/19 Page 2 of 13

was comprised of debts that did not exist. The First Amended Complaint in the
class action alleges that Defendants violated the Fair Debt Collection Practices
Act (15 U.S.C. § 1692, et seq.) and that such alleged violations render Defendants
liable for statutory damages, costs, and reasonable attorneys’ fees and costs. The
First Amended Complaint also alleges that Defendants violated FED. R. BANKR. P.
3001, that Defendants committed abuses of process, and that such alleged
conduct renders Defendants liable for actual damages, statutory damages,
punitive damages, attorneys’ fees and costs, and declaratory and injunctive
relief.

1.02. Defendants deny Plaintiff's allegations and assert that they have no
liability under state or federal law to Plaintiff or the class she seeks to represent.
2. MOTION

2.01. Plaintiff moves the Court to certify a Bankruptcy Rule 7023(b)(2) and
Rule 7023(b)(3) class, and to approve the settlement reflected in the Settlement
Agreement filed herewith. Class members will be given notice of this action, of
the proposed settlement, and of the opportunity to object or opt out.! Congress
has set limits on the class liability in FDCPA cases, and the settlement provides
for payment of the maximum statutory penalty provided for under the FDCPA.

2.02. A true copy of the Settlement Agreement and the exhibits thereto

accompanies this motion as Appendix 1.

 

' Under the terms of the settlement class members will not be required to submit claim forms. Distribution will be
automatic.

 
Case 16-03235 Document 137-1 Filed in TXSB on 08/16/19 Page 3 of 13
Case 4:18-cv-01194 Document6 Filed in TXSD on 02/20/19 Page 3 of 13

BRIEF

Elements for Certification

2.03. FED. R. Civ. P. 232 governs the certification of class actions. One or
more members of a class may sue or be sued as representative parties on behalf
of a class if: (1) the class is so numerous that joinder of all members is
impracticable; (2) there are questions of law or fact common to the class, (3) the
claims or defenses of the representative parties are typical of the claims or
defenses of the class, and (4) the representative parties will fairly and adequately
protect the interests of the class. In support of their contention that proper and
sufficient grounds for class certification exist under Rule 23, the parties would
show the following:
Numerosity

2.04, Based upon information received from Defendants, the persons
potentially in the Classes are so numerous that joinder of all members is
impracticable. The FDCPA Class and the Injunction Class each have thousands
of members. Plaintiff asserts that this satisfies the numerosity requirement.
Commonality

2.05. Rule 23’s commonality requirement demands that the putative class
members’ claims “must depend upon a common contention” that “must be of
such a nature that it is capable of class-wide resolution. Yates v. Collier, 868

F.3d 354 (St Cir. 2017), citing Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349,

 

* Fed. R. Bankr. P. 7023 provides that “Rule 23 F.R.Civ.P. applies in adversary proceedings.
3

 
Case 16-03235 Document 137-1 Filed in TXSB on 08/16/19 Page 4 of 13
Case 4:18-cv-01194 Document 6 Filed in TXSD on 02/20/19 Page 4 of 13

350 (2011). Plaintiff contends that there are common questions of law or fact
affecting the class, and that these questions include but are not limited to: _
a. whether Defendants violated FED. R. BANKR. P. 3001;
b. whether Defendants’ conduct violated the FDCPA,; -
Cc. whether Plaintiff and the other class members are entitled to
recover statutory damages and, if so, in what amount;
d. whether Plaintiff and the other class members are entitled to
recover actual damages and, if so, in what amount;
e. whether Plaintiff and the other class members are entitled to
recover equitable relief and, if so, what kind;
f. how Defendants’ net worth should be calculated: for the
purpose of assessing the limit on class damages; and
g. whether Plaintiff and the other class members are entitled to
recover attorney’s fees and, if so, in what amount.
Typicality
2.06. In order to meet the typicality requirement, “the claims or defenses
of the parties [must be] typical of the claims or defenses of the class.” FED. R.
Civ. P. 23(a)(3); James v. City of Dallas, 254 F.3d 551, 571 (5 Cir. 2001).
“Typicality does not require a complete identity of claims. Rather, the critical
inquiry is whether the class representative’s claims have the same essential
characteristics of those of the putative class. If the claims arise from a similar
course of conduct and share the same legal theory, factual differences will not

defeat typicality.” Id. quoting 5 JAMES WM. Moore ET AL., MOORE’S FEDERAL

4

 
Case 16-03235 Document 137-1 Filed in TXSB on 08/16/19 Page 5 of 13
Case 4:18-cv-01194 Document 6 Filed in TXSD on 02/20/19 Page 5 of 13

PRACTICE § 23.24/4] (Sd ed. 2000). A class representative’s claim is typical if it
‘arises from the same event or practice or course of conduct that gives rise to
the claims of other class members and her or her claims are based on the same
legal theory.” Keele v. Wexler, 149 F.3d 589, 595 (7th Cir. 1998). Plaintiff
contends that her claims are typical of the claims of the rest of the class. Plaintiff
alleges that Defendants filed in her Chapter 13 bankruptcy case proofs of claim
suffering from the types of defects of which she complains on behalf of the class.
Adequacy of Representations

2.07. Adequacy of representation consists of two prongs: the adequacy of
counsel to handle a class action and the adequacy of the named Plaintiff to
protect the differing interests of the absent class members. Unger v. Amedisys
Inc., 401 F.3d 316, 321 (Sth Cir. 2005); Retired Chicago Police Ass’n v. City of
Chicago, 7 F.3d 584, 598 (7th Cir. 1993). Analysis of the adequacy of the class
representative focuses on whether there are intraclass conflicts between the
class representatives and those they seek to represent. Langbecker v. Elec. Data
Sys. Corp., 476 F.8d 299, 314 (5th Cir. 2007); A class representative must
“possess the same interest and suffer the same injury as the class members.”
Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 625-26 (1997).

2.08. Plaintiff asserts that she will fairly and adequately represent the
interests of the class. Through her attorneys of record, Plaintiff has been willing
to pay the costs of notice and litigation. Plaintiff believes that she has no interests

adverse to other members of the Class.

 
Case 16-03235 Document 137-1 Filed in TXSB on 08/16/19 Page 6 of 13
Case 4:18-cv-01194 Document6 Filed in TXSD on 02/20/19 Page 6 of 13

2.09. Plaintiff has hired the undersigned attorneys to represent her in this
matter. Plaintiffs attorneys have substantial experience in the handling of both
bankruptcy consumer protection litigation and class actions and have previously
been certified as class counsel in other cases.

Other Considerations

2.10. Pursuant to Federal Bankruptcy Rule of Procedure 7023 an action
may be maintained as a class action if the four elements described above are
satisfied and certain other conditions exist. These other conditions are:

a. the prosecution of separate actions by or against individual
members of the class would create a risk of:

1. inconsistent or varying adjudications with respect to
individual members of the class which would establish
incompatible standards of conduct for the party
opposing the class, or

2. adjudications with respect to individual members of the
class which would as a practical matter be dispositive
of the interests of the other members not parties to the
adjudications or substantially impair or impede their
ability to protect their interests;

b, the party opposing the class has acted or refused to act on
grounds generally applicable to the class, thereby making
appropriate final injunctive relief or corresponding declaratory

relief with respect to the class as a whole; or

 
Case 16-03235 Document 137-1 Filed in TXSB on 08/16/19 Page 7 of 13
Case 4:18-cv-01194 Document6 Filed in TXSD on 02/20/19 Page 7 of 13

d. the Court finds that the questions of law or fact common to
the members of the class predominate over any questions
affecting only individual members, and that a class action is
superior to other available methods for the fair and efficient
adjudication of the controversy. See Fed. R. Bankr. P.
7023(b).

2.11. Plaintiff seeks to certify both an injunction class and a damages
class. She alleges that the causes of action forming the basis of the class claims
in this case are such that the prosecution of separate actions by individual
members of the class would create the risk of establishing incompatible
standards of conduct for Defendants.

2.12. Additionally, Plaintiff alleges that the questions of law and fact
common to the members of the class predominate over any questions affecting
only individual members, and that a class action is superior to other available
methods for the fair and efficient adjudication of the controversy in this case
because a class action resolution of the issues described above outweighs the
difficulties in management of the class as separate claimants and allows access
to the courts for those who might not gain such access standing alone.

2.13. Solely for the purposes of this motion and to effectuate the proposed
settlement, Defendants do not dispute that a class should be certified for
settlement purposes only. Defendants acknowledge the doctrine that “federal
courts naturally favor the settlement of class action litigation.” Isby v. Bayh, 75

F.3d 1191, 1196 (7th Cir. 1996).

 
Case 16-03235 Document 137-1 Filed in TXSB on 08/16/19 Page 8 of 13
Case 4:18-cv-01194 Document 6 Filed in TXSD on 02/20/19 Page 8 of 13

3. JOINT MOTION

3.01. Defendants join in the request for certification: solely for settlement
purposes. In the event that the proposed settlement is not approved or as may
otherwise be provided in the Settlement Agreement, Plaintiff stipulates that the
certification order will be set aside and neither this motion nor the settlement
agreement will in any way prejudice Defendants’ right to contest certification on
any legal, factual, or equitable grounds.

3.02. In light of, and subject to the approval of the settlement agreement,
Plaintiff and Defendants jointly-move that the Court certify Plaintiff as class
representative and Plaintiff's attorneys as class counsel.

3.03. Movants hereby stipulate that any failure of the Court to approve
the settlement shall not operate as a waiver of the claims or defenses of any of
the parties on the merits or the issue of certification at any such contested
hearing.

3.04. Movants hereby stipulate that certification of the class is
conditioned upon:

a. the accuracy of the representations and warranties contained in
the Settlement Agreement;

b. the performance by the Movants of their respective obligations
under the Settlement Agreement in all material respects;

c. the entry of a final order releasing on behalf of Plaintiff and the
Class, all of the Released Claims as defined in the Settlement

Agreement; and

 
Case 16-03235 Document 137-1 Filed in TXSB on 08/16/19 Page 9 of 13
Case 4:18-cv-01194 Document6 Filed in TXSD on 02/20/19 Page 9 of 13

d. the receipt by the Movants of all documents reasonably required
to implement the Settlement Agreement
3.05. In the event that any one of the foregoing conditions is not met as
required by the Settlement Agreement, Movants agree that upon motion to the
Court, the Court will then decertify the class and take up the issue of certification
as a contested matter.
4. NATURE OF SETTLEMENT
4.01. The settlement provides both monetary and injunctive relief to the
class as specified in the Settlement Agreement. The settlement was reached after
a hotly contested mediation which was conducted by mediator Simeon Baum for
almost twenty hours. As is shown in the Settlement Agreement the settlement

provides substantial benefit to the class, including the maximum amount of
statutory damages permitted by 15 U.S.C. § 1692k. In order to facilitate relief

to the class Plaintiff's attorneys have agreed to a payout of their fees, thereby
placing the interests of the class ahead of their own.

4.02. Counsel for Plaintiff and Defendants represent to the Court that the
proposed settlement was reached through arms-length negotiations between the
parties and that Class Counsel are able and experienced attorneys who are well-
qualified to evaluate the proposed Settlement Agreement on behalf of the Class
Members. Plaintiff asserts, and Defendants do not dispute for settlement
purposes only, that the Class meets the requirements for class certification

under FED. R. Civ. P. 23.

 
Case 16-03235 Document 137-1 Filed in TXSB on 08/16/19 Page 10 of 13
Case 4:18-cv-01194 Document6 Filed in TXSD on 02/20/19 Page 10 of 13

4.03. A copy of the proposed Class Notice, which is to be mailed to each
Class Member at the last known address as reflected in Defendant’s records, is
attached as Exhibit C to the Settlement Agreement. That notice is sufficient to
inform Class Members regarding: (a) the formation of the Class; (b) the Class
definition; (c) the terms of the proposed settlement;, (d) the proposed award of
attorney’s fees and expenses to Class Counsel; (e) Class Members’ right to object
to or opt out of the proposed Settlement; (f) the time and date of the Final
Fairness Hearing: and (g) Class Members’ right to appear at the Final Fairness
Hearing in favor of or in opposition to the proposed Settlement. The Class Notice
is written in plain English in a manner reasonably calculated to allow class
members to evaluate and decide whether to participate in the settlement. The
Notice provides Class Members with sufficient information to make an informed
decision to object to any aspect of the proposed Settlement.

4.04. At the final Fairness Hearing, Movants anticipate presenting a final
order giving effect to the Settlement and dismissing without prejudice all claims
of any putative class members who have been excluded from the class.

4.05. Upon confirmation of the settlement at the Final Fairness Hearing
the final order will release Defendants of all liability to the Class for the Released —
Claims, save and except for the obligation to pay the fees of Class Counsel, and
will enjoin Class Members from pursuing or filing suit upon the Released Claims,
except as set forth in the final order.

WHEREFORE, PREMISES CONSIDERED, Movants pray that the Court:

10

 
Case 16-03235 Document 137-1 Filed in TXSB on 08/16/19 Page 11 of 13
Case 4:18-cv-01194 Document6 Filed in TXSD on 02/20/19 Page 11 of 13

1. preliminarily certify the Class for settlement purposes as set forth

in the proposed Settlement Agreement;

2. order preliminarily that Plaintiff may act as representative of the

Class and that Plaintiff's attorneys may act as counsel for the

Class;
3. authorize the form and mailing of the Notice;
4, set a final hearing to determine whether the Settlement is fair,

adequate, and reasonable; and

5. at such hearing approve the Settlement and grant final judgment.

Movants further pray for all such other and further relief, both at law

and in equity, as to which they may be justly entitled.

/s/ Karen L. Kellett

Karen L. Kellett

Texas Bar No. 11199520

Southern District Bar No. 26490
Theodore O. Bartholow, III (“Thad”)
Texas Bar No. 24062602

Southern District Bar No. 1571898
Caitlyn N. Wells

Texas Bar No. 24070635

Southern District Bar No. 2043070
Southern District Bar No. 2191929
11300 N. Central Expy., Ste. 301
Dallas, Texas 75243

Tel. (214) 696-9000

Fax (214) 696-9001
kkellett@kblawtx.com

Law Office of J. Thomas Black, PC
J. Thomas Black

Texas Bar No. 02373400

Alex Higginbotham

Texas Bar No. 24059946

11

Respectfully submitted,

/s/ Manuel H. Newburger
Manuel H. Newburger

Texas Bar No. 14946500

S.D. Texas Bar No. 23234
Stephen W. Sather

Texas Bar No. 17657520

S.D. Texas Bar No.

Barbara M. Barron

Texas Bar No. 01817300

S.D. Texas Bar No.

Barron & Newburger, P.C.
7320 N. MoPac Expy., Suite 400
Austin, Texas 78731
Telephone: (512) 649-4022
Facsimile: (512) 279-0310
mnewburger@bn-lawyers.com

ATTORNEY FOR DEFENDANTS

 
Case 16-03235 Document 137-1 Filed in TXSB on 08/16/19 Page 12 of 13
Case 4:18-cv-01194 Document6 Filed in TXSD on 02/20/19 Page 12 of 13

2600 S. Gessner Rd., Ste 110
Houston, Texas 7'7063

Tel: (713) 772-8037

Fax: (713) 772-5058
tom@jthomasblack.com

ATTORNEYS FOR
KATRINA LONG JONES

E. Orum Young Law Offices
E. Orum Young III
Louisiana Bar No. 36099
Joseph R. Moore

Louisiana Bar No. 33996
200 Washington Street
Monroe, LA 71201

Tel: (318) 322-6232

Fax: (318-3881294
law@eorumyoung.com [

ATTORNEYS FOR PLAINTIFF

12

 
Case 16-03235 Document 137-1 Filed in TXSB on 08/16/19 Page 13 of 13
Case 4:18-cv-01194 Document6 Filed in TXSD on 02/20/19 Page 13 of 13

CERTIFICATE OF SERVICE

I, the undersigned attorney, hereby certify that a true and correct copy of
the foregoing Motion has been served on Defendants’ attorney below through

the Court’s ECF system, on this 20th day of February, 2019:

/s/ Karen L. Kellett
Karen L. Kellett

SERVICE LIST:

Manuel H. Newburger

Barbara M. Barron

Stephen W. Sather

Barron & Newburger, P.C.

7320 N. MoPac Expy., Suite 400
Austin, Texas 78731 _
Telephone: (512) 649-4022
Facsimile: (512) 279-0310
ATTORNEY FOR DEFENDANTS

13

 
